                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                   HOSUSTON DIVISION

 JEFFREY L. FULLAM                                  §
                                                    §
 vs.                                                §    CIVIL ACTION NO. 1:21-cv-00384
                                                    §
 3M COMPANY                                         §                  JURY REQUESTED

                              COMPLAINT AND JURY DEMAND

 Jeffrey L. Fullam (“Plaintiff”) files this, his Original Complaint, complaining of Defendant 3M

 Company, and in support thereof would respectfully show the Court the following:

                                             I. PARTIES

1.       Plaintiff Jeffrey L. Fullam is an individual residing in the State of Texas.

 2.      Defendant 3M Company is an entity with its principal place of business located at 3M

 Center, Bldg. 224-5N-40, St. Paul, Minnesota 55144. Defendant 3M Company is registered to

 transact business in Texas and may be served with process on its registered agent, Corporation

 Service Company d/b/a CSC-Lawyers Incorporating Service, located at 211 E. 7th Street Suite

 620, Austin, Texas 78701.

                           II. SUBJECT MATTER JURISDICTION

 3.      Plaintiff Jeffrey L. Fullam is and was a resident of the State of Texas at all times relevant

 to this case.

 4.      Defendant 3M Company (“3M”) is organized under the laws of Delaware and has its

 principal place of business in Minnesota.

 5.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332 because

 complete diversity of citizenship exists between the parties and the amount in controversy is

 greater than $75,000.
                               III. PERSONAL JURISDICTION

6.     Defendant 3M Company designed, manufactured and sold or otherwise placed dual-ended

Combat Arms™ earplugs into the stream of commerce, including transactions with and

distribution to United States Military bases and servicemembers located in Texas. Defendant knew

at all times during the design, manufacture and sale of the dual-ended Combat Arms™ earplugs

that the products in question would travel among and through each and every state, including

Texas, and Defendant should have reasonably anticipated the need to answer suit arising out of the

manufacture, design, and sale of these dual-ended Combat Arms™ earplugs in Texas. Defendant’s

contacts with the State of Texas are systematic, ongoing, and sufficient to support the proper

exercise of personal jurisdiction over them.

7.     Additionally, and in the alternative, Defendant 3M purposefully availed itself to business

dealings in the State of Texas and could reasonably expect to respond to complaints therein.

Defendant’s purposeful availment of the benefit and protection of the laws of Texas is sufficient

to support proper exercise of personal jurisdiction over Defendant.

                                            IV.VENUE

8.     Venue is proper in the Western District of Texas, Houston Division, because it is the

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred. 28 U.S.C. § 1391(b)(2).

                                            V. FACTS

9.     Plaintiff, Jeffrey L. Fullam, is an Army combat veteran, with continuance service in the

U.S. Army for almost twenty-seven (27) years. Throughout his military service, Plaintiff was

stationed at Aberdeen Proving Grounds, Maryland, Vilseck,Germany, Bosnia, and Fort Polk,

Louisiana . Plaintiff was also deployed overseas in Iraq from May 2003 to July 2003 as part of
Operation Iraqi Freedom, where he served in the Maintenance Troop Commander in Regimental

Support Squadron, of the Second Armored Calvary Regiment and again from February 2004 to

February 2005 with 201st Forward Support Battalion, First Infantry Division.

10.    While serving at in Iraq, Plaintiff was issued dual-ended Combat Arms™ earplugs,

designed, manufactured, marketed and sold by Defendant 3M Company. As a result of using these

defective earplugs during combat and training, Mr. Fullam continues to suffer daily from tinnitus,

hearing loss, and other damages.

11.    In July 2018, Defendant 3M agreed to pay $9.1 million to resolve allegations that it

supplied the United States with defective dual-ended Combat Arms™ earplugs. See United States

of America ex rel. Moldex-Metric, Inc. v. 3M Company; In the United States District Court for the

District of South Carolina, Columbia Division; Case No. 3:16-1533-MBS. In that case, the United

States alleged that 3M, and its predecessor, Aearo Technologies, Inc., knew the dual-ended

Combat Arms™ earplugs were too short for proper insertion into users’ ears and that the earplugs

could loosen imperceptibly and therefore did not perform well for certain individuals. The United

States further alleged that 3M did not disclose this design defect to the military. The petition in

that case is attached at Exhibit A and is incorporated by reference herein.

12.    Defendant 3M’s dual-ended Combat Arms™ earplugs, which are non-linear, or selective

attenuation, earplugs, were designed to provide soldiers with a single set of earplugs that offer

them two options for hearing attenuation depending upon how the plugs are worn. If worn in the

“closed” or “blocked” position, the earplugs are supposed to block sound like traditional earplugs.

If worn in the “open” or “unblocked” position, the earplugs are supposed to block, or at least

significantly reduce, loud impulse sounds of battlefield explosions, while still allowing the wearer

to hear quieter noises such as commands spoken by fellow soldiers and approaching enemy
combatants. These earplugs were originally created by a company called Aero Technologies

(“Aearo”). 3M acquired Aearo in 2008 (and thus any liability associated with its past conduct) and

hired the employees at Aearo that developed and tested the defective earplugs. These 3M

employees were aware of the defects as early as 2000, several years before 3M/Aearo became the

exclusive provider of the earplugs to the military.

13.    As known to 3M/Aearo at the time it received the exclusive contract to supply earplugs to

the military between 2003 and 2012, these earplugs have dangerous defects that can cause them to

loosen in the wearer's ear, imperceptibly to the wearer and even trained audiologists visually

observing a wearer, thereby permitting damaging sounds to enter the ear canal by traveling around

the outside of the earplug while the user and/or audiologist incorrectly believes that the earplug is

working as intended. Because the stem of the dual-ended earplug is too short, it is difficult to insert

the plug deeply into some wearer's ear canals and obtain a proper fit. Specifically, when the earplug

is inserted into the ear according to standard fitting instructions, the basal edge of the third flange

of the non-inserted end of the earplug is prone to press against some wearers' ear canals and fold

back to its original shape, thereby loosening the seal in their ear canals. The defect has the same

effect when either end is inserted because the earplugs are symmetrical. In either scenario, the

effect is that the earplug may not maintain a tight seal in some wearers' ear canals such that

dangerous sounds can bypass the plug altogether thereby posing serious risk to the wearer's hearing

unbeknownst to him or her.

14.    These dangerous design defects were known to Aearo in 2000 (and later 3M) when it

completed testing of the dual-ended Combat Arms™ earplugs.
15.     Despite this knowledge, in 2003, Aearo submitted a bid in response to the military's

Request for Proposal to supply large quantities of these defective earplugs and entered into a

contract pursuant to which it became the exclusive supplier of earplugs to the military.

16.     When Defendant Aearo/3M Company initially tested the dual-ended Combat Arms™

earplugs before becoming the exclusive supplier of military earplugs, the test subjects were

instructed to manipulate the earplugs due to the short stem so that it would achieve a satisfactory

noise reduction rating. However, these same instructions to manipulate the dual-ended Combat

Arms™ earplugs in this manner were not given to end users of the earplugs. Because of this,

Plaintiff and other users of the dual-ended Combat Arms™ earplugs only used the earplugs

according to the instructions provided by Defendant 3M Company, which did not instruct them to

manipulate the earplugs to achieve a proper fit. As a result of not being properly warned or

instructed as to how to wear the dual-ended Combat Arms™ earplugs, Plaintiff suffered damages.

17. Further, the dual-ended Combat Arms™ earplugs manufactured by Defendant 3M Company

deviated from the specifications promulgated by the U.S. Military, the American National

Standards Institute, and the Environmental Protection Agency in a manner that rendered them

unreasonably dangerous. Specifically, the U.S. Military’s request for proposal issued to Defendant

3M Company requires that “[t]he ear plugs shall be free from all defects that detract from their

appearance or impair their serviceability.” The dual-ended Combat Arms™ earplugs, as

manufactured, deviated from this specification in that, when they left control of Defendant, the

dual-ended Combat Arms™ earplugs were difficult for users to insert the plug deeply into their

ear canals and obtain a proper fit. The defective manufacture of the dual-ended Combat Arms™

earplugs and their failure to conform with the required specifications directly and proximately

caused Plaintiff’s injuries.
                   VI. CLAIMS AGAINST DEFENDANT 3M COMPANY

A. PRODUCTS LIABILITY—DESIGN DEFECT

 18.    The dual-ended Combat Arms™ earplugs at issue were originally designed, manufactured,

 and sold by Defendant 3M Company. At the time the dual-ended Combat Arms™ earplugs in

 question were sold, Defendant was in the business of designing, manufacturing, selling, and/or

 otherwise placing dual-ended Combat Arms™ earplugs, such as the ones in question, in the stream

 of commerce.

 19.    At the time the dual-ended Combat Arms™ earplugs in question were designed,

 manufactured and sold by Defendant, they were defective in design and unreasonably dangerous.

 The defective and unreasonably dangerous condition of the dual-ended Combat Arms™ earplugs

 in question were a direct and proximate cause of the injuries to Plaintiff.

 20.    The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

 intended by Defendant.

 21.    Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

 purpose.

 22.    The defects regarding the dual-ended Combat Arms™ earplugs include but are not limited

 to the stem of the dual-ended earplug being too short, so that it is difficult for users to insert the

 plug deeply into their ear canals and obtain a proper fit.

 23.    Safer alternative designs existed other than the one used, which were economically and

 technologically feasible and would have prevented or significantly reduced the risk of accident

 and/or injury in question without substantially impairing the utility of the dual-ended Combat

 Arms™ earplugs.
24.    The dual-ended Combat Arms™ earplugs were defectively designed because the stem of

the dual-ended earplugs was too short, so that it is difficult for users to insert the plug deeply into

their ear canals and obtain a proper fit. The inability to obtain a proper fit while using the

dualended Combat Arms™ earplugs caused Plaintiff’s injuries. Specifically, Defendant could

have designed the dual-ended Combat Arms™ earplugs with a longer stem so that it would allow

users to insert the plug deeper into their ear canals and obtain a proper fit.

25.    Each alternative design for the above identified defects was available in the market and

was technologically and economically feasible at the time the dual-ended Combat Arms™

earplugs were manufactured and would not have impaired the utility of the dual-ended Combat

Arms™ earplugs.

26.    Further, at the time the dual-ended Combat Arms™ earplugs in question were sold, the

defective design caused the product to unexpectedly fail to function in a manner reasonably

expected by an ordinary consumer. The defective and unreasonably dangerous design of the

dualended Combat Arms™ earplugs were a producing cause of Plaintiff’s injuries.

27.    At the time of the incident made the basis of this lawsuit, the dual-ended Combat Arms™

earplugs were in the same or substantially similar condition as they were at the time they left

Defendant’s control and were placed into the stream of commerce. Any alterations to the

dualended Combat Arms™ earplugs were made by a dealer and/or agent of Defendant.

28.    To the extent Defendant attempts, pursuant to § 82.008 of the Texas Civil Practice &

Remedies Code, to rely on any standards or regulations of the federal government, such standards

or regulations were inadequate to protect against the risk or accident and/or injuries that occurred

in this accident and/or Defendant withheld or misrepresented information to the government

regarding the adequacy of the safety standard at issue.
B. PRODUCTS LIABILITY—MANUFACTURING DEFECT

 29.    The dual-ended Combat Arms™ earplugs at issue were originally designed, manufactured,

 and sold by Defendant. At the time the dual-ended Combat Arms™ earplugs in question were sold,

 Defendant was in the business of designing, manufacturing, selling, and/or otherwise placing

 dualended Combat Arms™ earplugs, such as the ones in question, in the stream of commerce.

 30.    The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

 intended by Defendant.

 31.    Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

 purpose.

32.     When they left control of Defendant, defects in the manufacture of the dual-ended Combat

 Arms™ earplugs rendered them defective and unreasonably dangerous in that the dual-ended

 Combat Arms™ earplugs were difficult for users to insert the plug deeply into their ear canals and

 obtain a proper fit due. In particular, the stem of the dual-ended Combat Arms™ earplugs was too

 short, so that it is difficult for users to insert the plug deeply into their ear canals and obtain a

 proper fit. The defective manufacture of the dual-ended Combat Arms™ earplugs directly and

 proximately caused Plaintiff’s injuries.

C. PRODUCTS LIABILITY—MARKETING DEFECT/FAILURE TO WARN

 33.     Defendant failed to give adequate and proper warnings and instructions regarding the

 dangers of the dual-ended Combat Arms™ earplugs which rendered the product defective and

 unreasonably dangerous and was a producing cause of Plaintiff’s injuries and damages.

 Specifically, Defendant failed to warn potential and actual users of the dangers and risk of the

 defects. Further, Defendant failed to provide adequate instructions to users regarding proper use
 of the dual-ended Combat Arms™ earplugs. Defendant’s failure to warn was a proximate cause

 of Plaintiff’s injuries and damages.

D. STRICT LIABILITY

 34.    The dual-ended Combat Arms™ earplugs that injured Plaintiff were originally designed,

 manufactured, and sold by Defendant. At the time the dual-ended Combat Arms™ earplugs in

 question were sold, Defendant was in the business of designing, manufacturing, testing,

 assembling, monitoring, selling, and/or otherwise placing dual-ended Combat Arms™ earplugs,

 including the dual-ended Combat Arms™ earplugs at issue and their defective condition, which

 was the proximate cause of Plaintiff’s injuries.

 35.    The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

 intended by Defendant.

 36.    Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

 purpose.

 37.    Due to the design and manufacture of the dual-ended Combat Arms™ earplugs, the dual

 ended Combat Arms™ earplugs were not reasonably effective at reducing noise. The failure to

 appropriately design and manufacture the dual-ended Combat Arms™ earplugs which contributed

 to the ineffectiveness of the dual-ended Combat Arms™ earplugs in reducing noise was the direct

 and proximate cause of Plaintiff’s injuries. Accordingly, Defendant should be held strictly liable.

 38. Defendant placed the defective dual-ended Combat Arms™ earplugs into the stream of

 commerce and expected or could reasonably foresee the use of said dual-ended Combat Arms™

 earplugs by individuals, such as Plaintiff, in the condition in which the dual-ended Combat Arms™

 earplugs were designed, manufactured and sold.
     39.    The dual-ended Combat Arms™ earplugs at issue were designed, manufactured and

     assembled so that the defective condition was undiscoverable at the time of use of the dual-ended

     Combat Arms™ earplugs.

     40.    The defective condition of the subject dual-ended Combat Arms™ earplugs was not

     observable by Plaintiff who relied upon Defendant to design, test, manufacture, sell and deliver

     the subject dual-ended Combat Arms™ earplugs in a condition fit for use for the purposes

     intended.

     41.    As a direct and proximate result of the failure of Defendant to properly design, test,

     manufacture, sell and deliver the dual-ended Combat Arms™ earplugs at issue, Plaintiff has

     suffered severe personal injuries.

E. NEGLIGENCE

42.         Defendant committed acts of omission and commission, which collectively and severally

     constituted negligence, and that negligence proximately caused Plaintiff’s injuries.

43.         Defendant’s acts or omissions constituting negligence include:

a.          Failing to properly design the dual-ended Combat Arms™ earplugs;

b.          Failing to properly manufacture the dual-ended Combat Arms™ earplugs;

c.          Failing to adequately test the dual-ended Combat Arms™ earplugs;

d.          Failing to adequately market the dual-ended Combat Arms™ earplugs;

e.          Failing to adequately instruct users in using the dual-ended Combat Arms™ earplugs;

f.          Failing to recall the dual-ended Combat Arms™ earplugs or, alternatively, to warn

     consumers of a known danger/defect in the dual-ended Combat Arms™ earplugs;

g.          Failing to disclose post-sale information known about dangers or defects in the dual-

     ended Combat Arms™ earplugs;
h.       Concealing known dangers associated with the dual-ended Combat Arms™ earplugs; and

i. Failing to meet or exceed internal corporate guidelines.

F. GROSS NEGLIGENCE.

 44.     Plaintiff makes a claim for punitive damages pursuant to the Texas Constitution; therefore,

 Plaintiff will not be prohibited from introducing evidence of actual damages. Plaintiff seeks

 punitive damages for the gross negligence and/or malicious conduct of Defendant which was a

 proximate cause of the failure of the dual-ended Combat Arms™ earplugs and of Plaintiff’s

 injuries and damages.

 45.     Specifically, Defendant’s conduct, when viewed objectively from Defendant’s standpoint

 at the time it occurred, involved an extreme degree of risk, considering the probability and

 magnitude of the potential harm to others.

 46.     Furthermore, Defendant had actual, subjective awareness of the risk(s) but proceeded

 with a conscious indifference to the rights, safety or welfare of others.

G. EXEMPLARY DAMAGES

 47.      Because Defendant is liable for gross negligence, punitive damages should be assessed

 against it as a deterrent to such future bad conduct and as a punishment for its bad acts in an amount

 to be determined by the jury.

       VII.THE GOVERNMENT CONTRACTOR DEFENSE IS NOT APPLICABLE

 48.     The Fifth Circuit has held that “[l]iability for design defects in military equipment cannot

 be imposed, pursuant to state law, when (1) the United States approved reasonably precise

 specifications; (2) the equipment conformed to those specifications; and (3) the supplier warned

 the United States about the dangers in the use of the equipment that were known to the supplier
 but not to the United States.” Bynum v. FMC Corp., 770 F.2d 556 (5th Cir. 1985) (citing Boyle v.

 United Technologies Corp., 487 U.S. 500 (1988)).

 49.    The Fifth Circuit has further held that “[t]he government contractor defense does not

 necessarily apply only to claims labeled ‘design defect.’ Whether the government contractor

 defense applies to a particular claim depends only upon whether Boyle’s three conditions are met

 with respect to the particular product feature upon which the claim is based.” Bailey v. McDonnell

 Douglas Corp., 989 F.2d 794 at 801-02 (5th Cir. 1993).

 50.    Here, the government contractor defense is inapplicable because the feature of the product

 claimed by Plaintiff to be defective—namely, the stem of the dual-ended Combat Arms™ earplugs

 that is too short to provide adequate noise reduction for users—was not manufactured, designed,

 marketed, or sold in accordance with reasonably precise specifications approved by the United

 States, therefore not allowing the equipment to conform to such specifications. Further, and most

 egregiously, instead of warning the United States about the dangers in the use of the equipment it

 knew about, 3M instead manipulated its testing and marketing so as to conceal such dangers from

 the United States and from servicemembers, such as Plaintiff, who would ultimately use the

 product.

51.     Accordingly, Defendant 3M Company will be held liable under Texas law.

                                         VIII. DAMAGES

52.      Plaintiff as a result of the incident seeks compensation for the following damages:

a.      The amount of reasonable medical expenses necessarily incurred in the past, and those

 that will reasonably be incurred in the future;

b.      Past and future physical pain and suffering of Plaintiff;

c.      Past and future physical disfigurement suffered by Plaintiff;
d.          Past and future physical impairment suffered by Plaintiff;

e.          Past and future mental anguish of Plaintiff;

f.          Past loss of wages and loss of future earning capacity of Plaintiff;

g.          Cost of suit;

h.          Exemplary damages; and

i.          Any and all other damages in which Plaintiff may be justly entitled.

                                               IX.PRAYER

53.         For the foregoing reasons, Plaintiff prays that the Defendant be cited to appear and answer

     herein. Upon final trial by a jury, which is hereby demanded, Plaintiff is entitled to have judgment

     against Defendant and requests that the Court award money damages as listed above, in such

     amounts that the jury may deem appropriate and are allowable by law, along with any and all other

     relief the Court may deem appropriate.

                                        JURY TRIAL DEMAND

             Plaintiff and the Class demands a jury trial on all issues so triable.




                                                               Respectfully submitted,

                                                              K. E. BRADLEY & ASSOCIATES,

                                                              /s/ Kendrick E. Bradley
                                                              By: KENDRICK E. BRADLEY
                                                              TBN: 24101542
                                                              10330 Highway 6, Suite D# 112
                                                              Missouri City, Texas 77459
                                                              (832) 440.0595(Telephone)
                                                              (832) 201.8998 (Facsimile)
                                                              Kendrick@kebradleylaw.com (Email)


                                                               ATTORNEYS FOR PLAINTIFF
